In an action to recover damages for personal injuries, the defendants City of New York and Robert Willis appeal, as limited by their brief, and the defen*710dant Steven A. Lelonek separately appeals, from so much of an order of the Supreme Court, Kings County (Huttner, J.), dated May 31, 1995, as granted the plaintiffs motion for leave to amend his complaint to assert a cause of action to recover damages pursuant to General Municipal Law § 205-e.
Ordered that the appeal by the defendant Steven A. Lelonek is dismissed as withdrawn, without costs or disbursements; and it is further,
Ordered that the order is affirmed insofar as appealed from by the defendants City of New York and Robert Willis, with costs.
The plaintiff police officer commenced this action in 1988 to recover damages for personal injuries based on common-law negligence after he was injured when the patrol car in which he was a passenger collided with another vehicle operated by the defendant Steven A. Lelonek. In May 1995 he sought leave to amend the complaint to add a cause of action pursuant to General Municipal Law § 205-e, alleging violations by the defendants of various sections of the Vehicle and Traffic Law. The court granted the motion and the defendants appeal.
The Supreme Court properly granted the plaintiffs motion for leave to amend the complaint. Both Vehicle and Traffic Law §§ 1104 and 1144 are applicable on the facts of this case and can serve as statutory predicates for causes of action pursuant to General Municipal Law § 205-e (see, Gleavy v City of New York, 240 AD2d 700 [decided herewith]; Maisky v Towner, 196 AD2d 532; Costantini v Bendetto, 190 AD2d 888). Rosenblatt, J. P., Miller, Thompson and Friedmann, JJ., concur.